TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2018



                                      NO. 03-18-00239-CR


                               Edward Joseph Osuna, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the judgment of conviction to reflect that the “Statute for Offense”

is “30.02(a)(3), (c)(2) Penal Code.” The judgment, as modified, is affirmed. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.